Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bill Schmidt on November 17, 2021.
	The following claims have been amended and should read as follows:
63. (Currently amended) The method of claim 55.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 10/25/2021 were found to be persuasive. Zhou, Boehringer and Clark, as well as the prior art as a whole, fail to teach the claimed method and more specifically, fails to teach a method for detecting a plurality of target analytes in a liquid sample using a lateral flow device, the method comprising: (a) contacting the liquid sample with a plurality of capture agents disposed on a solid support in the lateral flow device and a plurality of binding agents, to form sandwich complexes comprising a binding agent a target analyte, and a capture agent, wherein the binding agents are tagged with one member of a conjugate pair, the binding agents and the capture agents each comprise polyclonal antibodies, the binding agents comprise a plurality of polyclonal antibody binding agents binding to different target analytes, and the binding agents and/or the capture agents can bind to an antigen common to at least a subset of the target analytes; (b) contacting the sandwich complex with a non-enzymatic signaling agent tagged with a second member of the conjugate pair and binding the signaling agent to the binding agent of the sandwich complex to form a detection complex, which indicates the presence of target analytes in the liquid sample, wherein the lateral flow device is adapted to inhibit the signaling agent from contacting the plurality of binding agents prior to formation of the sandwich complex; and (c) detecting a signal generated by the formation of the detection complexes to determine the presence of the plurality of target analytes, 4860-0481-1520, v. 1Application No. 16/047,9803Docket No.: VRX3-071-101 wherein the plurality of target analytes comprise a bacterial antigen, a viral antigen, or a fungal antigen, and wherein the limit of detection of the assay is at least 2-fold lower than in an assay wherein the signaling agent is directly conjugated to the binding agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M GIERE/Primary Examiner, Art Unit 1641